 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       JAYLEON J. SILAS-FOREMAN,                       No. 2:18-cv-01573-AC
12                        Plaintiff,
13             v.                                        ORDER
14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                          Defendant.
16

17

18            Plaintiff Jayleon J. Silas-Foreman commenced this social security action on May 30,

19   2018. ECF Nos. 1-3.1 On June 19, 2019, the parties stipulated to the remand of this case to the

20   Commissioner. ECF Nos. 28, 29. Presently pending before the court is plaintiff’s motion for

21   $6,891.67 in attorneys’ fees pursuant to the Equal Access to Justice Act (“EAJA”). ECF No. 31.

22   The Commissioner filed an opposition to plaintiff’s motion, and plaintiff filed a reply brief. ECF

23   Nos. 32, 34. After considering the parties’ briefing and the applicable law, the court grants

24   plaintiff’s motion for EAJA fees.

25            The EAJA provides, in part, that:

26                   Except as otherwise specifically provided by statute, a court shall
                     award to a prevailing party other than the United States fees and other
27

28   1
         This case was referred to the undersigned pursuant to E.D. Cal. L.R. 302(c)(15).
                                                        1
 1                  expenses, in addition to any costs awarded pursuant to subsection (a),
                    incurred by that party in any civil action (other than cases sounding
 2                  in tort), including proceedings for judicial review of agency action,
                    brought by or against the United States in any court having
 3                  jurisdiction of that action, unless the court finds that the position of
                    the United States was substantially justified or that special
 4                  circumstances make an award unjust.
 5                  A party seeking an award of fees and other expenses shall, within
                    thirty days of final judgment in the action, submit to the court an
 6                  application for fees and other expenses which shows that the party is
                    a prevailing party and is eligible to receive an award under this
 7                  subsection, and the amount sought, including an itemized statement
                    from any attorney or expert witness representing or appearing in
 8                  behalf of the party stating the actual time expended and the rate at
                    which fees and other expenses were computed. The party shall also
 9                  allege that the position of the United States was not substantially
                    justified. Whether or not the position of the United States was
10                  substantially justified shall be determined on the basis of the record
                    (including the record with respect to the action or failure to act by the
11                  agency upon which the civil action is based) which is made in the
                    civil action for which fees and other expenses are sought.
12
                    The court, in its discretion may reduce the amount to be awarded
13                  pursuant to this subsection, or deny an award, to the extent that the
                    prevailing party during the course of the proceedings engaged in
14                  conduct which unduly and unreasonably protracted the final
                    resolution of the matter in controversy.
15

16   28 U.S.C. § 2412(d)(1)(A)-(C).

17          Here, the Commissioner does not dispute that plaintiff is a prevailing party, because he

18   successfully obtained a remand for further proceedings under sentence four of 42 U.S.C. §

19   405(g). Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993). Furthermore, plaintiff’s application

20   for EAJA fees is timely, because it was filed within thirty days of final judgment in this action.2

21   Nevertheless, the Commissioner argues that plaintiff is not entitled to an award of fees under the

22   EAJA because an award under the circumstances of this case would be unjust. ECF No. 32 at 2-

23
     2
       The term “final judgment” for purposes of the EAJA “means a judgment that is final and not
24   appealable....” 28 U.S.C. § 2412(d)(2)(G). The court entered judgment for plaintiff on June 20,
     2019. (ECF No. 30.) The judgment became a non-appealable “final judgment” 60 days later on
25   August 19, 2019. See Fed. R. App. P. 4(a)(1)(B) (providing that the notice of appeal may be filed
26   by any party within 60 days after entry of the judgment if one of the parties is the United States, a
     United States agency, or a United States officer or employee sued in an official capacity).
27   Accordingly, plaintiff was required to file an application for EAJA fees no later than 30 days after
     the “final judgment,” i.e., by September 18, 2019. Plaintiff’s September 16, 2019 application is
28   therefore timely.
                                                        2
 1   3, citing 28 U.S.C.A. §§ 2412(d)(1)(A), and 2412(d)(2)(A). The Commissioner argues that
 2   “special circumstances militate against an award of attorney fees because Plaintiff and his
 3   attorney were uncooperative with the agency’s efforts to develop the record.” ECF No. 32 at 7.
 4   Specifically, the Commissioner asserts that counsel has represented plaintiff since he was a
 5   minor, that plaintiff failed to attend several scheduled consultative examinations during counsel’s
 6   representation both during periods of incarceration and freedom, and that while “[p]laintiff was
 7   incarcerated, it was incumbent upon counsel to advocate for attending consultative
 8   examinations.” Id. at 8.
 9          Plaintiff’s counsel submitted an untimely reply brief arguing that he has never represented
10   plaintiff before the Commissioner or when plaintiff was a minor, and that his representation
11   began in September of 2014. ECF No. 34 at 3-4. Counsel states that attorney Andrew Ragnes,
12   who has worked for counsel as a law clerk since 2011, independently represented plaintiff
13   through his own private practice since 2007. Id. at n.3. Mr. Ragnes submitted a sworn
14   declaration detailing his representation and stating that he had “no knowledge of any CE
15   requests” and that, despite being plaintiff’s designated representative on all claims, he was “not
16   provided notice” of any scheduled exams. ECF No. 33 at 4. Mr. Ragnes further stated that it
17   appears his client never got any such notices, which may have been sent to his aunt but also
18   appear to have been inaccurately addressed. Id. Plaintiff’s named counsel, Robert Weems,
19   asserts that he began to represent plaintiff in September of 2014. ECF No. 34 at 3.
20          In light of the declaration of Mr. Ragnes and plaintiff’s counsel’s assertion that his
21   representation of plaintiff did not begin until 2014, the undersigned does not find that special
22   circumstances warrant denial of EAJA fees. The special circumstances provision of the EAJA
23   “gives the court discretion to deny awards where equitable considerations dictate an award should not

24   be made.” Scarborough v. Principi, 541 U.S. 401, 423 (2004), quoting H.R.Rep. No. 96–1418, p. 11

25   (1980). The two considerations relevant to that determination are: “(1) whether the award of fees

26   would further the congressional purpose in adopting the attorney’s fees statute; and, (2) the balance of

27   equities.” Seattle School District No. 1 v. State of Washington, 633 F.2d 1338, 1348 (9th Cir. 1980).

28   ////
                                                         3
 1          The Commissioner’s central argument is that plaintiff missed six consultative
 2   examinations. ECF No. 32 at 3, citing Administrative Record (“AR”) 301-314. The AR reflects
 3   notes regarding missed exams on 3/1/2010, 1/25/2010, 1/4/2010, 12/30/2009, 12/28/2009,
 4   12/23/2009, 12/21/2009. AR 301-314. The Commissioner also attached an exhibit showing two
 5   additional missed exams. ECF No. 32-2. Notes from November and December of 2015 indicate
 6   an examiner was unable to reach plaintiff, but show no indication that counsel was contacted at
 7   any point. ECF No. 32-2 at 12. Notes from June of 2014 indicate plaintiff missed a hearing
 8   because he was in jail, and there is no indication counsel was contacted. Id. at 13. Under the
 9   circumstances, in light of counsel’s testimony that representation did not begin until 2014 and that
10   counsel’s law clerk, though involved with the plaintiff since 2011, was never alerted to the
11   scheduling of consultative exams, the court concludes that an award of fees both furthers the
12   congressional purpose of the EAJA and is justified in view of the equities in this case.
13          The Commissioner also argues that plaintiff’s counsel’s fee request is not reasonable
14   because plaintiff’s billing was duplicative, particularly in light of Mr. Ragnes’ prior
15   representation of plaintiff. ECF No. 32 at 11. The Commissioner takes issue with billing for
16   items such as record review, where not much evidence had changed. Id. The court is not
17   persuaded by the Commissioner’s arguments here; in light of the length of time over which
18   plaintiff’s interactions with the Commissioner took place, it is reasonable, for example, that
19   counsel would have to spend time reviewing the record at the end of 2018 (even though there had
20   been no substantial changes since 2015) in order to competently draft a statement of facts. See id.
21   The court will not reduce the requested fees.
22          In light of the foregoing, the court will award plaintiff EAJA attorneys’ fees in the full
23   amount of $6,891.67. The court notes that plaintiff has executed an assignment of EAJA fees to
24   plaintiff’s counsel. (ECF No. 31-3.) However, the EAJA award must be made by this court to
25   plaintiff, and not to counsel. See Astrue v. Ratliffe, 130 S. Ct. 2521 (2010). Nevertheless, if the
26   government determines that plaintiff does not owe a federal debt that qualifies for offset, payment
27   may be made in the name of plaintiff’s attorney.
28   ////
                                                        4
 1         Accordingly, for the reasons outlined above, IT IS HEREBY ORDERED that:
 2         1. Plaintiff’s motion for attorneys’ fees under the EAJA (ECF No. 31) is GRANTED.
 3         2. Plaintiff is awarded attorneys’ fees in the total amount of $6,891.67 pursuant to the
 4            EAJA. If the government determines that plaintiff does not owe a federal debt that
 5            qualifies for offset, payment may be made in the name of plaintiff’s attorney.
 6         IT IS SO ORDERED.
 7   DATED: November 20, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     5
